  Case 19-13287         Doc 59         Filed 03/01/21 Entered 03/01/21 12:46:54                  Desc Main
                                         Document     Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re: James Cosmano                           Case Number: 19-13287


An appearance is hereby filed by the undersigned as attorney for:
JAMES COSMANO
Attorney name (type or print): JAMES COSMANO

Firm: COSMANO LAW OFFICES

Street address: 1900 E. Golf Rd., Suite 950

City/State/Zip: Schaumburg, IL 60173

Bar ID Number: 6239209                                     Telephone Number: 847-338-2000
(See item 3 in instructions)

Email Address: cosmanolaw@yahoo.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 2/26/2021

Attorney signature:            S/ James Cosmano
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
